IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA,               : No. 76 EM 2019
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
LISA ROCHE,                                 :
                                            :
                   Petitioner               :


                                      ORDER



PER CURIAM

     AND NOW, this 15th day of October, 2019, the Application for Extraordinary Relief

is DENIED.